IN THE SUPREME COURT OF IOWA

                              No. 15 / 04-1698

                            Filed March 31, 2006

STATE OF IOWA,

      Appellee,

vs.

WALTER JUNIOR HOSKINS, III,

      Appellant.



      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Black Hawk County, Jon  Fister
and K.D. Briner, Judges.


      The State  seeks  further  review  of  a  court  of  appeals  decision
suppressing evidence found  in  a  warrantless  search  of  the  defendant’s
vehicle.  DECISION OF COURT OF  APPEALS  VACATED;  DISTRICT  COURT  JUDGMENT
AFFIRMED.

      Linda Del Gallo, State Appellate Defender,  and  Robert  P.  Ranschau,
Assistant State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney  General,  Richard  J.  Bennett,  Assistant
Attorney General, Thomas  J.  Ferguson,  County  Attorney,  and  Brad  Walz,
Assistant County Attorney, for appellee.



WIGGINS, Justice.
      In this appeal, the State seeks further review of a court  of  appeals
decision  suppressing  evidence  found  in  a  warrantless  search  of   the
defendant’s vehicle.   Because  probable  cause  and  exigent  circumstances
supported the search, we vacate the decision of the court of appeals.  As  a
consequence of vacating the court of appeals’ decision, we must also  decide
if the defendant’s trial counsel was ineffective for  failing  to  move  for
disclosure of the identity of the confidential informant and for failing  to
raise a specific sufficiency-of-the-evidence claim  during  the  defendant’s
motion for judgment of acquittal.  On our review, we  find  the  defendant’s
trial counsel was not ineffective.  Therefore, we  affirm  the  judgment  of
the district court.
      I.  Background Facts and Proceedings.
      During the early morning hours of September 5,  2003,  a  confidential
informant visited the Waterloo police station  and  relayed  information  to
patrol sergeant Mark Meyer.  The informant reported Walter  Junior  Hoskins,
III was at a bar located two blocks from the station with crack  cocaine  on
his person for sale.  Meyer stated the informant had seen Hoskins  with  the
drugs but Meyer did not know whether Hoskins had the drugs  out  looking  at
them or whether he was making a sale.  The informant described  the  vehicle
Hoskins was driving and said Hoskins parked it in front of the bar.
      Within  twenty  to  thirty  minutes  of  receiving   the   informant’s
information, Meyer  dispatched  other  police  officers  to  the  bar.   The
officers returned to the station and corroborated part  of  the  informant’s
information, that the vehicle being driven by Hoskins was  parked  in  front
of the bar where the informant said it would be,  but  did  not  corroborate
that Hoskins had drugs on his person.  After reporting to Meyer, one of  the
officers, Greg Erie, drove to a parking ramp overlooking the bar.   When  he
arrived at the top of the ramp, he observed the  vehicle  leaving  the  bar.
Erie immediately notified other officers as to  the  direction  the  vehicle
was headed.
      Officer Michael Rasmussen’s police car caught up to  Hoskins’  vehicle
just as it drove through a red light.  Rasmussen  stopped  the  vehicle  and
informed the driver he stopped the vehicle for running a red  light.   There
were two people in the vehicle, a driver, Hoskins, and  a  front  passenger,
Rodney  Dejuan  Berry.    Rasmussen   asked   Hoskins   for   his   license,
registration,   and   insurance   information.     Upon    receiving    this
documentation, Rasmussen returned to  his  car  and  called  the  dispatcher
asking for backup and a canine unit.
      Rasmussen returned to Hoskins’ vehicle  and  asked  him  to  exit  it.
Backup officers arrived at the stop.  Hoskins consented to a search  of  his
person and no contraband was found on his person.  While the other  officers
were present, Rasmussen searched  Berry  and  found  no  contraband  on  his
person.  Rasmussen then asked  Hoskins  if  he  could  search  the  vehicle.
Hoskins refused to consent to a  search  of  his  vehicle.   Rasmussen  then
informed Hoskins he had requested a canine unit to come to the scene so  the
drug dog could  sniff  the  vehicle.   He  told  Hoskins  if  the  drug  dog
indicated the vehicle contained narcotics,  he  would  search  the  vehicle.
Rasmussen was then notified that the canine unit was tied  up  with  another
stop.  At this point, Meyer  told  Rasmussen  they  had  probable  cause  to
search the vehicle.
      Rasmussen searched the vehicle and found a  white  towel  beneath  the
driver’s seat,  which  contained  two  plastic  bags,  one  containing  nine
smaller bags of crack cocaine (0.96 grams)  and  the  other  containing  ten
smaller bags of powder cocaine (3.18 grams).   The  canine  unit  eventually
arrived and the rest of the  vehicle  was  searched  but  nothing  more  was
found.  The  police  arrested  Hoskins  and  brought  him  to  the  station.
Hoskins received his Miranda warnings and he told  Meyer  he  wanted  to  be
charged with simple possession.  Hoskins acknowledged the  substances  found
in the vehicle were his but  did  not  acknowledge  he  was  using  cocaine.
Hoskins also said there was not anything going  on  that  he  did  not  know
about as to the drug trade.
      The State charged Hoskins with two drug  crimes:   (1)  possession  of
cocaine base with the intent to deliver in violation of  Iowa  Code  section
124.401(1)(c) (2003), and being a second offender and an  habitual  offender
under Iowa Code sections 124.411, 902.8, and 902.9; and  (2)  possession  of
salt of cocaine with the  intent  to  deliver  in  violation  of  Iowa  Code
section 124.401(1)(c), and being a second offender and an habitual  offender
under Iowa Code sections 124.411, 902.8, and 902.9.
      Hoskins filed a motion to suppress challenging  the  legality  of  the
stop and search of his vehicle.  Hoskins  claimed  the  police  stopped  his
vehicle without reasonable suspicion, the police did not have a  warrant  to
search the vehicle, and there was no probable cause to search  the  vehicle.
The district court denied Hoskins’ motion to suppress.  The court  concluded
probable cause supported the search  of  the  vehicle  in  view  of  Meyer’s
experience and the reliable informant’s tip.
      The case proceeded to a jury trial.  At trial, Hoskins’ trial  counsel
moved for a judgment of acquittal stating “specifically we  do  not  believe
that the State has presented evidence which given in the light most  helpful
to the State would be adequate to find [Hoskins] guilty of  possession  with
intent to deliver either crack cocaine  or  powdered  cocaine.”   The  State
resisted the motion and the court overruled it.
      The jury found Hoskins guilty  of  both  crimes.   The  court  entered
judgment and sentenced Hoskins to  terms  of  incarceration  not  to  exceed
thirty years on each conviction, to be served concurrently.
      Hoskins appealed.  We transferred the case to our  court  of  appeals.
The court of appeals reversed the district court’s ruling on the  motion  to
suppress.  We granted further review.  We will discuss other  facts  bearing
on Hoskins’ contentions on appeal  in  our  analysis  of  the  legal  issues
presented.
      II.  Issues.
      Hoskins raises two issues on appeal.  First, he asserts  the  district
court erred in overruling his motion to suppress.   Second,  Hoskins  claims
his trial counsel provided ineffective assistance of counsel in  failing  to
move for disclosure of the identity of the  confidential  informant  and  in
failing to raise a specific  sufficiency-of-the-evidence  claim  during  the
motion for judgment of acquittal.
      III.  Scope of Review.
      The State requested further  review  claiming  the  court  of  appeals
erred in  suppressing  the  drugs  found  in  this  case  under  the  Fourth
Amendment to the United States Constitution and article I, section 8 of  the
Iowa Constitution.  Our  review  is  de  novo  when  we  assess  an  alleged
violation of constitutional rights.  State v. Freeman, 705 N.W.2d 293,  297
(Iowa 2005).  We  are  required  to  review  the  record  and  independently
evaluate the totality of the circumstances.  State  v.  Turner,  630 N.W.2d
601, 606 (Iowa 2001).  We  are  not  bound  by  the  fact  findings  of  the
district court, but we do give  deference  to  those  findings  because  the
district court had the  opportunity  to  evaluate  the  credibility  of  the
witnesses.  Id.
      Hoskins’ claims  involving  ineffective  assistance  of  counsel  have
their basis in the Sixth Amendment to the  United  States  Constitution  and
are reviewed de novo.  State v.  Wills,  696 N.W.2d 20,  22  (Iowa  2005).
Although these claims are  typically  preserved  for  postconviction  relief
actions, “we will address such claims on direct appeal when  the  record  is
sufficient to permit a ruling.”  Id.
      IV.  Analysis.
      A.  Motion to Suppress.  Our federal and state  constitutions  protect
people from unreasonable searches and  seizures.   U.S.  Const.  amend.  IV;
Iowa Const. art. I, § 8; State v. Cline, 617 N.W.2d 277,  281  (Iowa  2000),
abrogated on other  grounds  by  Turner, 630 N.W.2d  at  606  n.2.   Cases
interpreting the federal constitution are persuasive in  our  interpretation
of the state constitution because the federal and  state  search-and-seizure
clauses are similar.  See State v.  Olsen,  293 N.W.2d 216,  219-20  (Iowa
1980).  Decisions interpreting the federal constitution,  however,  are  not
binding on us with respect to the Iowa Constitution.  Id.   Because  Hoskins
has not given us reason to do otherwise, and the facts of this case  do  not
give us a basis to distinguish the protections  of  our  state  constitution
from those of the federal constitution, our  discussion  of  the  merits  of
Hoskins’ suppression  motion  applies  equally  to  his  state  and  federal
constitutional claims.  State v. Reinders, 690 N.W.2d 78,  82  (Iowa  2004);
State v. Lewis, 675 N.W.2d 516, 522-23 (Iowa 2004).
      The Fourth Amendment to the United States Constitution assures  “[t]he
right of the people to be secure  in  their  persons,  houses,  papers,  and
effects, against unreasonable searches and seizures.”   U.S.  Const.  amend.
IV.  The Fourth Amendment is binding on the states  through  the  Fourteenth
Amendment  of  the  federal  constitution.   Freeman, 705 N.W.2d  at  297.
“Warrantless searches and seizures are per se unreasonable,  unless  one  of
the few carefully drawn exceptions to the warrant requirement exists.”   Id.
 The recognized exceptions include “searches based on consent,  plain  view,
probable cause coupled with  exigent  circumstances,  searches  incident  to
arrest, and those based on the emergency aid exception.”  Lewis, 675 N.W.2d
at 522.  The State must prove by a preponderance  of  the  evidence  that  a
recognized exception to the warrant requirement applies.  State v.  Cadotte,
542 N.W.2d 834, 836 (Iowa 1996), abrogated on other grounds by  Turner, 630
N.W.2d at 606 n.2.  The assessment of a police officer’s  conduct  is  based
on an objective standard.  Freeman, 705 N.W.2d at 297.  A search’s  legality
does not depend on the actual motivations of the  police  officers  involved
in the search.  Id.
      The State claims the exception to the warrant  requirement  applicable
to this case is probable cause coupled with exigent circumstances.   Exigent
circumstances exist when a vehicle is mobile and its  contents  may  not  be
found again if a warrant is required.  State v. Carter, 696 N.W.2d 31,  37
(Iowa 2005).  At the suppression hearing, Hoskins’  trial  counsel  conceded
exigent circumstances existed at the time  the  officers  searched  Hoskins’
vehicle due to the mobility of the vehicle.
      Additionally, it is well-settled law  that  a  traffic  violation,  no
matter how minor,  gives  a  police  officer  probable  cause  to  stop  the
motorist.  State v. Aderholdt, 545 N.W.2d 559, 563 (Iowa 1996).  An  officer
observed Hoskins’ vehicle drive through a red light in violation  of  Iowa’s
traffic laws.  Consequently, the officer clearly acted within his  authority
in stopping Hoskins’ vehicle.  Therefore,  we  will  focus  on  whether  the
police had probable cause to  search  the  vehicle  after  it  was  lawfully
stopped.
      Probable cause exists to search a vehicle

      “when the facts and circumstances  would  lead  a  reasonably  prudent
      person to believe that the vehicle contains contraband.  The facts and
      circumstances upon which a finding of probable cause is based  include
      ‘the sum total . . . and the synthesis of  what  the  police  [officer
      has]  heard,  what  [the  officer]  knows,  and  what  [the   officer]
      observe[s] as [a] trained officer[ ].’ ”

State v. Gillespie, 619 N.W.2d 345, 351 (Iowa 2000) (omission in original)
(alterations in original) (citations omitted), abrogated  on  other  grounds
by Turner, 630 N.W.2d at 606 n.2.  The assessment of  probable  cause  “ ‘is
based on probabilities and not mere suspicion,’ ” but it need not  “rise  to
the level of certainty beyond a reasonable doubt.”  Carter, 696 N.W.2d  at
37 (citation omitted).  The probable cause needed by the officers to  search
the vehicle in this case must  be  based  on  facts  that  would  justify  a
magistrate to issue a warrant, even though the  officers  had  not  actually
obtained a warrant.  United States v. Ross, 456 U.S. 798, 809,  102  S.  Ct.
2157, 2164-65, 72 L. Ed. 2d 572, 583-84 (1982).  A  probable  cause  finding
rests on a nexus between the criminal activity, the place  to  be  searched,
and the items to be seized.  State v.  Davis,  679 N.W.2d 651,  656  (Iowa
2004).
      The State claims the officers had probable cause  to  search  Hoskins’
vehicle when Meyer authorized the search.  Consequently, we  must  determine
whether the totality of the circumstances available to Meyer at the time  he
authorized the search would be enough to establish probable  cause  for  the
issuance of a warrant to search the vehicle.  See  Illinois  v.  Gates,  462
U.S. 213, 238-39, 103 S. Ct. 2317, 2332,  76  L.  Ed.  2d  527,  548  (1983)
(holding the totality-of-the-circumstances standard is used  in  determining
whether probable cause has been established for the  issuance  of  a  search
warrant).
      At the time Meyer authorized the search,  an  informant  had  informed
him Hoskins had drugs in his possession at the bar and Hoskins’ vehicle  was
parked outside of the bar.  Meyer knew this informant for fifteen to  twenty
years.  Meyer testified this informant is a mature individual.   Meyer  also
testified the information provided by this informant in the past led to  the
courts issuing several search warrants  and  the  police  department  making
numerous arrests.  Meyer further testified this informant  had  never  given
false information in the past, had supplied information  in  the  past  well
over fifty times, and past  information  from  this  informant  led  to  the
discovery  of  drugs  and  other  contraband.   Meyer  also  confirmed   the
department pays this informant if the  information  proves  helpful  to  the
police.
      Meyer corroborated the information  given  to  him  by  the  informant
concerning the location of Hoskins’ vehicle by sending officers to the  bar.
 In addition to  the  information  provided  by  the  informant,  Meyer  was
familiar with Hoskins, his prior convictions for possession  of  drugs  with
intent to deliver, and the vehicle he was using.
      When determining whether probable  cause  exists  to  issue  a  search
warrant, the Supreme Court stated:

      The task of the issuing magistrate is  simply  to  make  a  practical,
      common-sense decision whether, given all the circumstances  set  forth
      in the affidavit before him, including the “veracity”  and  “basis  of
      knowledge” of persons supplying hearsay information, there is  a  fair
      probability that contraband or evidence of a crime will be found in  a
      particular place.

Id. at 238, 103 S. Ct. at 2332, 76 L. Ed. 2d at 548.
      In this case, a reliable informant with a favorable  track  record  of
providing  information  to  the  authorities   provided   Meyer   with   the
informant’s firsthand observation of Hoskins at the bar with  drugs  in  his
possession.  See State v. Gogg, 561 N.W.2d 360, 365 (Iowa 1997)  (finding  a
confidential informant was credible for the issuance  of  a  search  warrant
where the information “revealed the informant had  supplied  information  on
several prior occasions and had never been  shown  to  have  provided  false
information,”  and  the  information  “was  not  public  knowledge  and  the
informant personally  saw  [the  defendants]  in  possession  of  [drugs]”).
Additionally, Meyer corroborated the information provided by  the  informant
when he sent officers to confirm Hoskins’ vehicle  was  parked  outside  the
bar.  See State v. Weir, 414 N.W.2d 327, 332 (Iowa 1987) (explaining  courts
making informant credibility determinations for the  issuance  of  a  search
warrant rely on various factors, one of which is the  corroboration  of  the
informant’s information).  Finally, Meyer was aware of Hoskins’  prior  drug
convictions.  See State  v.  Padavich,  536 N.W.2d 743,  748  (Iowa  1995)
(recognizing in making a determination of probable cause  for  the  issuance
of a  search  warrant,  several  factors  may  be  considered,  such  as  “a
suspect’s history of involvement in  the  drug  trade”).   These  facts  are
sufficient to establish a fair  probability  that  illegal  drugs  would  be
found in Hoskins’ possession.
       Even  so,  Hoskins  argues  and  the  court  of  appeals  agreed  the
information provided by the informant did not establish a nexus between  the
items the police seized—the drugs—and  the  place  the  police  searched—the
vehicle.  We disagree.
      The ninth circuit was confronted with a  similar  situation  where  an
affidavit in support of a search warrant  application  stated  an  informant
had  purchased  drugs  at  the  defendant’s  apartment,  but   provided   no
information drugs were ever seen in the defendant’s vehicle.  United  States
v. Spearman, 532 F.2d 132,  133  (9th  Cir.  1976).   There  the  affidavit
included a statement from a police officer stating, “It is  commonplace  for
dealers of heroin to have heroin that is packaged  for  sale  in  the  place
where they live or sell from, in their vehicles or on  their  persons.”   In
reaching the conclusion probable cause existed to issue a search warrant  to
search the defendant’s vehicle, the court pointed out  it  had  upheld  many
searches where

      “the nexus between the items to be seized and the place to be searched
      rested not on direct observation . . . but on the type of  crime,  the
      nature of the [items to  be  seized],  the  extent  of  the  suspect’s
      opportunity for concealment, and  normal  inferences  as  to  where  a
      criminal would be likely to hide [the items to be seized].”

Id. (omission in  original)  (citations  omitted).   The  court  found  even
though the informant’s direct observation only connected the drugs with  the
defendant’s  apartment,  the  magistrate  was  required  to  interpret   the
affidavit in a common-sense fashion.  Id.  Therefore,  “the  magistrate  was
justified in inferring probable cause that [the defendant] would  also  have
heroin concealed in his automobile.”  Id.
      We have adopted this reasoning in an analogous  situation.   State  v.
Groff, 323 N.W.2d 204, 212 (Iowa 1982).  In Groff, the  affidavit  disclosed
the defendants’ field contained a large  quantity  of  marijuana  plants  in
various stages of growth.  Id.  The  affidavit  also  included  a  statement
from a  state  narcotics  agent  that  in  his  experience  as  a  narcotics
investigator, individuals who manufacture or distribute marijuana  need  “an
area to refine, manicure and store said substances during various stages  of
drying prior to use and distribution.”  Id.  Based  on  this  affidavit,  we
affirmed the magistrate’s issuance of a search warrant allowing officers  to
search the defendants’ residence.  Id.   In  doing  so,  we  reaffirmed  the
principle that there must be a nexus between the place to  be  searched  and
the items to be seized.  Id.  We  also  confirmed  the  notion  that  direct
observation is not required to establish this nexus, as it “can be found  by
considering the type of crime, the nature of the items involved, the  extent
of the defendant’s opportunity for concealment, and  the  normal  inferences
as to where the defendant would be likely to conceal the items.”   Id.;  see
also State v. Leto,  305 N.W.2d 482,  486  (Iowa  1981)  (holding  it  was
reasonable for a magistrate to infer that a suspect in an  automobile  theft
operation would keep items relating to stolen  vehicles  at  a  repair  shop
located at his residence); State v. Iowa Dist.  Ct.,  247 N.W.2d 241,  248
(Iowa 1976) (holding it was  reasonable  for  a  magistrate  to  infer  from
circumstances including the presence of stolen property in a truck that  the
remainder  of  the  stolen  property  would  be  found  at  the   occupants’
residence).
      At the suppression hearing, Meyer testified  most  drug  dealers  take
their drugs with them when they leave a bar, rather than leaving  the  drugs
behind.  Rasmussen testified in his experience with narcotics  stops  people
hide their drugs in their vehicles to avoid detection  by  the  authorities.
It is reasonable to infer from the knowledge of the officers at the time  of
the search that a suspect who has drugs in a bar would take  them  with  him
when he left the bar and  hide  them  in  his  vehicle  in  order  to  avoid
detection on his person if stopped  by  the  police.   Thus,  the  officers’
testimony established  the  nexus  between  the  place  to  be  searched—the
vehicle—and the items to be seized—the drugs—because  it  is  reasonable  to
infer from their testimony that they would probably find the drugs  seen  by
the informant at the bar in Hoskins’ vehicle.
      If a magistrate was presented with  an  affidavit  in  support  of  an
application for a search warrant containing all the  information  Meyer  had
available to him when he authorized the  search  of  Hoskins’  vehicle,  the
magistrate should have found there was probable cause to issue a warrant  to
search Hoskins’ vehicle.  Furthermore, if Hoskins appealed the  magistrate’s
decision to issue the warrant,  we  have  no  doubt  we  would  affirm  that
decision.   Accordingly,  under  the  totality  of  the  circumstances,  the
officers had probable cause to search Hoskins’  vehicle.   The  presence  of
probable cause  coupled  with  the  exigent  circumstances  created  by  the
mobility of the vehicle relieved the officers of the obligation to obtain  a
warrant before executing the search.
      B.   Ineffective-Assistance-of-Counsel  Claims.   Hoskins  claims  his
trial counsel failed to provide  effective  assistance  of  counsel  by  not
moving for disclosure of the  identity  of  the  confidential  informant  or
raising a specific sufficiency-of-the-evidence claim during the  motion  for
judgment of acquittal.  “In order for a defendant to succeed on a  claim  of
ineffective assistance of counsel, the defendant must  prove:   (1)  counsel
failed to perform an essential duty and  (2)  prejudice  resulted.”   Wills,
696 N.W.2d at 22; see also Strickland v. Washington, 466 U.S. 668, 687,  104
S. Ct. 2052, 2064, 80 L. Ed. 2d 674, 693 (1984).  In order  to  satisfy  the
first element, “ ‘counsel’s performance is measured against the standard  of
a reasonably competent practitioner with the presumption that  the  attorney
performed his duties in  a  competent  manner.’ ”   State  v.  Doggett,  687
N.W.2d 97, 100 (Iowa 2004)  (citations  omitted).   Prejudice  exists  where
“ ‘there  is  a  reasonable  probability  that,  but   for   the   counsel’s
unprofessional  errors,  the  result  of  the  proceeding  would  have  been
different.’ ”  Wills, 696 N.W.2d at 22 (citations omitted).
       In  regards  to  Hoskins’   first   ineffective-assistance-of-counsel
argument, that his trial counsel  failed  to  move  for  disclosure  of  the
identity of  the  confidential  informant,  the  analysis  begins  with  the
principle that the State can  withhold  the  identity  of  an  informant  to
maintain the information  flow  essential  to  law  enforcement.   State  v.
Robertson, 494 N.W.2d 718, 722 (Iowa 1993).  However, this principle is  not
an absolute  because  “the  defendant’s  right  to  prepare  and  present  a
meaningful defense” is weighed against it.  Id. at 723; see  also  State  v.
Denato, 173 N.W.2d 576, 578 (Iowa 1970)  (stating  the  balancing  test  for
disclosure “ ‘depend[s]  on  the  particular  circumstances  of  each  case,
taking into consideration the crime  charged,  the  possible  defenses,  the
possible significance  of  the  informer’s  testimony,  and  other  relevant
factors’ ” (citation omitted) (emphasis omitted)).
      We have noted a  distinction  in  applying  these  principles  when  a
defendant seeks disclosure of an informant’s identity at a pretrial  hearing
on a motion to suppress, rather than at a trial  on  the  criminal  charges.
State v. Luter, 346 N.W.2d 802,  809-11  (Iowa  1984).   The  Supreme  Court
recognized this distinction when it stated:

            “We must remember also that we are not dealing with the trial of
      the criminal charge itself.  There the need  for  a  truthful  verdict
      outweighs society’s need for the informer privilege.   Here,  however,
      the accused seeks to avoid the truth.  The very purpose of a motion to
      suppress is to escape the inculpatory thrust of evidence in hand,  not
      because its probative force is diluted in the least  by  the  mode  of
      seizure, but rather as a sanction to compel  enforcement  officers  to
      respect the constitutional security of all  of  us  under  the  Fourth
      Amendment.”

McCray v. Illinois, 386 U.S. 300, 307, 87 S. Ct. 1056,  1060,  18  L. Ed. 2d
62, 68 (1967) (citation omitted).
       It  is  the  defendant’s  burden  to  demonstrate  the  necessity  of
disclosure of the identity of an informant.  Robertson, 494 N.W.2d  at  723.
Normally, when a magistrate is requested to  issue  a  search  warrant,  the
magistrate reviews the affidavit in support of the  application,  determines
the veracity of any informants, and decides whether  probable  cause  exists
to issue the warrant.   Thus,  in  the  context  of  a  motion  to  suppress
evidence found in a search conducted pursuant to a warrant, there is a  much
greater burden on the defendant to compel disclosure  after  the  magistrate
has passed on the veracity of  the  informant  than  a  suppression  hearing
based on a warrantless search and seizure.   Id.  at  723-24.   Nonetheless,
the defendant still has the burden to show the need for  disclosure  of  the
informant’s  identity,  even  though  the  suppression  hearing  involved  a
warrantless search.
      Hoskins contends the disclosure of the identity of the  informant  was
necessary to ensure a fair hearing on the probable cause issue.   Given  the
record made in this case, Hoskins’ mere  allegations  that  the  informant’s
identity would help ensure a fair hearing on the probable cause  issue  does
not sustain his  burden  to  overcome  the  principle  that  the  State  can
withhold the identity of an  informant  to  maintain  the  information  flow
essential  to  law  enforcement.   The   district   court   had   sufficient
information to evaluate the  reliability  of  the  informant  based  on  the
informant’s past performance.  Additionally, Hoskins  has  failed  to  point
out any discrepancies between the information provided by the informant  and
the facts.  Hoskins does not dispute he was in  the  bar  at  the  time  the
informant said he was in the bar,  nor  does  he  dispute  his  vehicle  was
parked at the bar where the informant said  it  was  parked.   Finally,  the
informant’s information that Hoskins had crack  cocaine  in  his  possession
was consistent with the drugs found during the search of  Hoskins’  vehicle.
The disclosure of the identity of the informant  under  these  circumstances
would amount to nothing more  than  a  fishing  expedition  by  Hoskins  for
information that might help ensure a fair  hearing  on  the  probable  cause
issue.  We have repeatedly declined to authorize such expeditions.   Id.  at
724.
      Thus, Hoskins has failed to establish a legal basis  that  would  have
required the district court to  disclose  the  identity  of  the  informant.
Consequently,  Hoskins’  ineffective-assistance-of-counsel  claim  fails  on
this issue.  See Wills, 696 N.W.2d at 24  (holding  trial  counsel  was  not
ineffective for failing to raise issues that have no merit).
      Hoskins also claims his trial counsel was ineffective for  failing  to
raise a specific sufficiency-of-the-evidence claim  during  the  motion  for
judgment of acquittal.  Hoskins contends  there  was  insufficient  evidence
for a jury to find he possessed the drugs with the intent to deliver.   When
reviewing a claim based on the sufficiency of the  evidence,  “we  view  the
evidence in the light most favorable to the State.”  State  v.  Greene,  592
N.W.2d 24, 29 (Iowa 1999).  The verdict must  be  supported  by  substantial
evidence.  State v. Robinson, 288 N.W.2d 337,  338-40  (Iowa  1980).   If  a
rational trier of fact could be convinced the defendant  is  guilty  of  the
charge beyond a reasonable doubt, the evidence is substantial.  Greene, 592
N.W.2d at 29.  Therefore, we must determine whether a  rational  jury  could
have found Hoskins was in possession of cocaine base  and  salt  of  cocaine
with the intent to deliver beyond a reasonable doubt.
      Turning to the  evidence  in  this  case,  we  are  convinced  that  a
rational jury could have found Hoskins had the intent to deliver  the  drugs
based on several facts presented at trial.   These  facts  include  Hoskins’
statements to Meyer the drugs were his, he was not using cocaine, and  there
was not anything going on that he did not know about as to the  drug  trade.
Additionally, we find support for our conclusion in Meyer’s  testimony  that
the quantity of drugs, the  packaging,  and  money  found  on  Hoskins  were
consistent with a person dealing in drugs.  See State v. Adams,  554 N.W.2d
686, 692 (Iowa 1996) (stating proof of  intent  to  deliver  drugs  “usually
consists of circumstantial evidence and the inferences  that  can  be  drawn
from that evidence” and such intent may be inferred from  the  packaging  of
the drugs, large amounts of unexplained cash, and the quantity of drugs).
      Accordingly, Hoskins has failed to establish his trial  counsel  would
have succeeded  in  raising  a  specific  sufficiency-of-the-evidence  claim
during  the  motion  for  judgment  of  acquittal.   Consequently,  Hoskins’
ineffective-assistance-of-counsel claim fails on this issue  as  well.   See
Wills, 696 N.W.2d at 24 (holding  trial  counsel  was  not  ineffective  for
failing to raise issues that have no merit).
      V.  Disposition.
       Because  probable  cause  and  exigent  circumstances  supported  the
warrantless search of  Hoskins’  vehicle  and  his  trial  counsel  was  not
ineffective, we vacate the decision of the court of appeals and  affirm  the
judgment of the district court.
       DECISION  OF  COURT  OF  APPEALS  VACATED;  DISTRICT  COURT  JUDGMENT
AFFIRMED.